Exhibit A




      Case 4:21-cv-00428-DGK Document 1-1 Filed 06/18/21 Page 1 of 34
Exhibit A




      Case 4:21-cv-00428-DGK Document 1-1 Filed 06/18/21 Page 2 of 34
                                                                                                       Electronically Filed - Jackson - Kansas City - August 27, 2020 - 11:45 PM
 Exhibit A                                                                        2016-CV17865

                IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                 AT KANSAS CITY

MELISSA EVANS                                      )
1110 W. 113th Street                               )
Kansas City, MO 64114                              )
                                                   )
Plaintiff,                                         )
                                                   ) Case No:
vs.                                                )
                                                   ) Division:
MAPLEBEAR, INC., doing business as                 )
INSTACART,                                         )
                                                   )
HOLD SERVICE                                       )
                                                   )
Defendant.                                         )

                                     CLASS ACTION PETITION

         Plaintiff Melissa Evans (“Plaintiff” or “Evans”), on behalf of herself and all others

 similarly situated, by and through her undersigned attorneys, alleges the following against

 Defendant Maplebear, Inc., doing business as Instacart (“Defendant”).

                                     NATURE OF THE ACTION

         1.       This case arises out of Defendant’s unlawful and unjust conduct in connection with

 certain commercial transactions involving Defendant’s on-demand shopping service. Defendant’s

 actions caused Plaintiff and others to purchase items from various retail vendors in Missouri at

 intentionally misrepresented and artificially high prices, and Defendant was unjustly enriched at

 the expense of Missouri consumers. In this action, Plaintiff seek to hold Defendant responsible

 and recover on behalf of herself and all others similarly situated.

                               JURISDICTIONAL ALLEGATIONS

         2.       Plaintiff is a natural person and resident of Jackson County, Missouri.




                                                   1
             Case 4:21-cv-00428-DGK Document 1-1 Filed 06/18/21 Page 3 of 34
                                                                                                       Electronically Filed - Jackson - Kansas City - August 27, 2020 - 11:45 PM
Exhibit A



       3.      Defendant Maplebear, Inc. (hereinafter “Defendant”) is a corporation, organized

and existing under Delaware law, with its principal place of business located in San Francisco,

California at 50 Beale Street, Suite 600, San Francisco, California 94105. Defendant is a duly

registered foreign corporation and is authorized to transact business in the State of Missouri.

Defendant does business under the unregistered tradename Instacart.

       4.      At all times relevant, Defendant has been engaged in business as a mobile carrier

and delivery service provider, offering delivery of groceries and other products from a select list

of vendors to the doors of its customers throughout Missouri. Defendant uses advertisements and

solicitation to sell its services to consumers in exchange for valuable consideration to be paid by

the consumers for the benefit of Defendant.

       5.      This matter is a civil action arising from acts, events and occurrences that occurred

in Missouri, and this Court has subject matter jurisdiction over civil actions pursuant to the

Missouri Constitution (1945), Art. V, §14.

       6.      Jurisdiction is proper in this Court pursuant to R.S.Mo. 506.500 because Defendant

transacts business in Missouri, and all tortious conduct by Defendant occurred in Missouri.

       7.      The acts, events and occurrences described herein occurred in Jackson County,

Missouri, and venue is proper in the Circuit Court of Jackson County, Missouri, pursuant to

§508.010 R.S.Mo., as well as R.S.Mo. §407.020 and §407.025, where the injuries from the tortious

conduct described herein were first sustained.

               FACTUAL ALLEGATIONS APPLICABLE TO ALL COUNTS

        A.      INSTACART’S BUSINESS MODEL.

       8.      Defendant is engaged in business as a motor carrier and express company delivering

groceries and other items to consumers in exchange for valuable consideration paid by them.




                                                 2
        Case 4:21-cv-00428-DGK Document 1-1 Filed 06/18/21 Page 4 of 34
                                                                                                         Electronically Filed - Jackson - Kansas City - August 27, 2020 - 11:45 PM
Exhibit A



       9.       Defendant sells and provides its grocery delivery services under the Instacart

tradename directly to consumers through co-branded websites with national retailers and local

grocery and other stores, including Costco, Aldi, Sprouts, CVS, Petco, Hy-Vee, and Target.

         B.     GROCERY DELIVERY ARRANGEMENTS.

       10.     Defendant and various retail stores entered into certain agreements or arrangements for

fulfillment and delivery services (“grocery delivery services”) whereby the retail stores’ respective

members and other consumers are able to purchase grocery and other items from the partner retail

stores for same-day or near-future delivery by Defendant.

       11.     In connection with the grocery delivery services, Defendant, along with its retail

vendors, developed certain websites and mobile applications for the placement of grocery and other

delivery orders by consumers.

       12.     The websites and mobile applications are co-branded with the tradename and logos

of Defendant and their respective retail partners, some of which are listed above, appearing on

pages and/or screens within the websites and mobile applications.

       13.     In connection with orders placed through the co-branded websites and mobile

applications, Defendant collects from the consumer the following:

               a.      Price of the grocery and other items purchased.

               b.      Service fee.

               c.      Tip for the Instacart delivery person.

               d.      Applicable sales taxes.




                                                 3
        Case 4:21-cv-00428-DGK Document 1-1 Filed 06/18/21 Page 5 of 34
                                                                                                        Electronically Filed - Jackson - Kansas City - August 27, 2020 - 11:45 PM
Exhibit A



       14.     Defendant receives the service fee, tip for the Instacart delivery person, and also

additional profits by misrepresenting the prices of various goods to consumers at higher rates than

the actual retail cost of the products purchased.

       15.     The benefit of the difference in the actual retail item price and the item price which

Defendant charged to the consumer is not returned to the consumer, but is retained by Defendant.

         C.     USE OF INSTACART MOBILE APPLICATION TO PLACE

                GROCERY DELIVERY ORDERS.

       16.     To place an order through the Instacart mobile application, or web-based portal, the

consumer opens the Instacart mobile application, or website and takes the following steps:

                a.      The consumer signs in to the Instacart mobile application;

                b.      The consumer inserts, changes or confirms the delivery address;

                c.      The consumer selects the affiliated grocery store;

                d.      The consumer selects the grocery items;

                e.      The consumer applies any coupons;.

                f.      The consumer goes to checkout;

                g.      The consumer enters payment information;

                h.      The consumer confirms the grocery delivery order.


       17.     On the checkout screen, the consumer is presented with the following:

               a.      Entry button to change the pre-set tip to the Instacart delivery person.

               b.      Statement of charges, including: price of goods sold, service fee, estimated

                       sales tax.

               c.      Links for Terms of Use and Privacy Policy.




                                                    4
        Case 4:21-cv-00428-DGK Document 1-1 Filed 06/18/21 Page 6 of 34
                                                                                                        Electronically Filed - Jackson - Kansas City - August 27, 2020 - 11:45 PM
Exhibit A



       18.     The links for Terms of Service and Privacy Policy are included in the following

paragraph:

               By placing your order, you agree to be bound by the Instacart Terms of Service and
               Privacy Policy. Your card will be temporarily authorized for $[applicable monetary
               amount]. Your statement will reflect the final order after order completion. Learn
               More.
               A bag fee may be added to your final total if required by law or the retailer. The fee
               will be visible on your receipt after delivery.

       19.     Defendant affirmatively represents via the mobile app and the web-based portal

that the Defendant is the consumer’s agent for completion of the purchase transaction between the

retail vendor and the consumer.

       20.     To complete the order, the consumer then clicks on the ‘Place Order’ button on the

mobile app or web-based portal.

       21.     The consumer is not notified by Defendant during the shopping or checkout process

that Defendant has represented a higher retail price to the consumer than the actual price of the

items sold from the vendor.

       22.     Defendant Instacart intentionally conceals the location of Instacart’s Terms of

Service on the Instacart mobile application.

       23.     Plaintiff did not voluntarily consent or agree to the Terms of Service.

       24.     The Terms of Service do not require an electronic signature or read-click

acknowledgement.

       25.     The Terms of Service are included in a link, which is in a smaller font than other

items on the Checkout screen of the Instacart mobile application, and the link is not conspicuously

presented on the Checkout screen of the Instacart mobile application.

       26.     Defendant’s Terms of Service purport to set forth additional contractual terms,

including: disclosure of independent contractor status, disclaimer of representations and



                                                 5
        Case 4:21-cv-00428-DGK Document 1-1 Filed 06/18/21 Page 7 of 34
                                                                                                           Electronically Filed - Jackson - Kansas City - August 27, 2020 - 11:45 PM
Exhibit A



warranties, release from liability, waiver of jury trial, waiver of participation in class actions,

waiver of consequential damages, waiver of punitive damages, restrictive covenants, assumption

of certain specified risks, liability limited to $100.00, indemnification clause, arbitration clause,

unilateral termination, unilateral right to change terms, choice of law imposing California law,

choice of venue, consent to jurisdiction in San Francisco County, California.

       27.     There has been no offer and acceptance of these additional terms by Plaintiff.

       28.     Further, there has been no separate consideration offered or given by Defendant to

Plaintiff or other consumers in exchange for these terms. Therefore, there exists no enforceable

agreement to these terms by Plaintiff or other class members.

         D.     INSTACART’S BUSINESS PRACTICES.

       29.     Defendant Instacart engages in the following unfair and deceptive business

practices:

               a.      Defendant intentionally deceives consumers as to the pricing policy on

                       Costco and other retail partners’ products purchased through the Instacart

                       mobile application or web-based portal by, inter alia, misrepresenting,

                       concealing, suppressing and omitting the actual retail prices charged by the

                       vendor. On the “View Pricing Policy” section of the Instacart mobile

                       application, Defendant Instacart fails to disclose that prices for their retail

                       partners’ products are less expensive if purchased for delivery directly from

                       the direct retailer’s websites and fails to disclose that the prices are impacted

                       by the agreements, partnerships, or joint ventures between Defendant and

                       their respective retail partners




                                                  6
        Case 4:21-cv-00428-DGK Document 1-1 Filed 06/18/21 Page 8 of 34
                                                                                                         Electronically Filed - Jackson - Kansas City - August 27, 2020 - 11:45 PM
Exhibit A



               b.     Defendant intentionally misleads consumers as to the delivery fee and

                      service fee. On the “Instacart Pricing” section of the Instacart mobile

                      applicable, Defendant fails to disclose that Defendant charges its consumers

                      a higher price for various products than the actual price of the products from

                      the retail partners.

               c.     Defendant intentionally misleads consumers as to the nature and use of the

                      service fee. On the “Checkout” section of the Instacart mobile application,

                      Defendant Instacart states that the 5% service fee is used for operating costs

                      such as insurance and background checks.

               d.     Defendant also solicits from its customers, and requires to be paid a service

                      fee, as well as a delivery fee for each delivery, in addition to surreptitiously

                      marking up the prices of the products that it delivers.

               e.     Defendant intentionally conceals the location of Instacart’s Terms of

                      Service of the Instacart mobile application.

               f.     Defendant instructs delivery drivers to conceal transaction receipts from

                      consumers.

       30.     The actual prices of items are material to the subject transactions and the

consumer’s choice to enter into such transaction.

        E.      PLAINTIFF’S GROCERY DELIVERY ORDERS.

       31.     From about September 2019 to about August, 2020, Plaintiff placed several grocery

delivery orders with Defendant from various vendors using the Instacart mobile application.

       32.     The grocery and other items purchased by Plaintiff were for her personal, family or

household consumption and/or use and not for commercial or resale purposes.




                                                 7
        Case 4:21-cv-00428-DGK Document 1-1 Filed 06/18/21 Page 9 of 34
                                                                                                         Electronically Filed - Jackson - Kansas City - August 27, 2020 - 11:45 PM
Exhibit A



       33.       Defendant, by and through its employee drivers, fulfilled the orders at their

respective retail partners’ stores and delivered Plaintiff’s grocery delivery orders to Plaintiff’s

residence.

       34.       Defendant intentionally and fraudulently misrepresented and concealed the true

retail prices several items for which Plaintiff authorized purchase.

       35.       Defendant surreptitiously inflated the referenced retail prices with the intent to

induce Plaintiff to authorize a debit to Plaintiff’s payment method in the inflated amounts.

       36.       Plaintiff relied on Defendant’s misrepresentations and completed the subject

transactions to her detriment.

                            TOLLING OF STATUTE OF LIMITATIONS

       37. Neither Plaintiff nor any other class member were aware that they had been harmed as

             set forth herein until a point within the applicable statutory period in relation to this

             filing.

       38. Neither Plaintiff nor any other class member were aware that the harm they have

             suffered as set forth herein was the result of the wrongful conduct of Defendant until a

             point within the applicable statutory period in relation to this filing.

       39. Every time that Plaintiff or a class member made purchases using the Instacart mobile

             app or web-based portal, he or she was damaged, and the last item of damage did not

             occur until that person stopped making purchases using Instacart.

                                  CLASS ACTION ALLEGATIONS

       40. Plaintiff repeats and realleges each and every allegation set forth above as if they were

             set forth herein.

       41. Plaintiff brings this class action pursuant to R. S. Mo. 407.025 and Missouri Rule of

             Civil Procedure 52.08 on behalf of the following class:


                                                    8
       Case 4:21-cv-00428-DGK Document 1-1 Filed 06/18/21 Page 10 of 34
                                                                                                     Electronically Filed - Jackson - Kansas City - August 27, 2020 - 11:45 PM
Exhibit A



                       All “persons” (as defined by R. S. MO. 407.010(5)) who

                       completed transactions in Missouri for purchases of

                       merchandise primarily for personal, family or household

                       purposes, utilizing the services of Maplebear, Inc., doing

                       business as Instacart.

                       Excluded from the class are Maplebear, Inc., its parents,

                       subsidiaries, and affiliates, and their officers, directors,

                       employees, and agents.

      42. The proposed class meets all the requirements for class certification.

      43. On information and belief, thousands of “persons” (as defined by R. S. MO.

            407.010(5)) have completed purchases in Missouri utilizing Instacart. Thus, the class

            is so numerous that joinder of all members is impracticable.

      44. There are several substantial questions of law and fact common to all class members,

            including but not limited to:

            a. Whether Defendant’s surreptitious inflation of vendors’ retail prices was a method,

                act or practice declared unlawful by R.S.Mo. § 407.020;

            b. Whether Defendant’s actions to conceal the fact of the surreptitiously inflated

                prices was a method, act or practice declared unlawful by R.S.Mo. § 407.020;

            c. Whether Defendant was unjustly enriched by profiting from the surreptitiously

                inflated prices;

            d. Whether Defendant, by virtue of its explicit representation of an agency

                relationship to the consumer and his or her finances, bears a confidential or

                fiduciary relationship to the consumer; and




                                                 9
      Case 4:21-cv-00428-DGK Document 1-1 Filed 06/18/21 Page 11 of 34
                                                                                                         Electronically Filed - Jackson - Kansas City - August 27, 2020 - 11:45 PM
Exhibit A



             e. Whether Missouri consumers were induced to enter into transactions as a result of

                 the fraudulent misrepresentations of Defendant.

       45. Plaintiff’s claims are typical of the claims of the class members.

       46. Plaintiff will adequately and fairly represent the class.

       47. The prosecution of separate actions by individual members would create a risk of

             inconsistent or varying adjudications with respect to the individual class members

             which would establish incompatible standards of conduct for Defendant.

       48. Defendant has acted and refused to act on grounds generally applicable to the class,

             thereby making appropriate injunctive and declaratory relief with respect to the class

             as a whole;

       49. The questions of law and fact common to the members of the class predominate over

             any questions affecting only individual members.

       50. A class action is superior to other available methods for the fair and efficient

             adjudication of the controversy for many reasons, not the least of which is the fact that

             the numerosity of the class would create an undue burden on the resources of the courts

             if claims were pursued individually.

       51. Notice can be provided to the class members by using the same manner of providing

             notice to class members in other class actions concerning prescription drugs.

        F.        DAMAGES.

       52.      As a direct and proximate of result of the above-described actions, Plaintiff has

suffered ascertainable loss and actual damages including, but not limited to:

                a.         Loss of monies that were taken from Plaintiff under false pretenses by

                           Defendant Instacart;




                                                    10
       Case 4:21-cv-00428-DGK Document 1-1 Filed 06/18/21 Page 12 of 34
                                                                                                         Electronically Filed - Jackson - Kansas City - August 27, 2020 - 11:45 PM
Exhibit A



               b.      Attorney fees.


         G.      AGENCY


       53.     At the time of the negligent acts complained of herein, and at all times mentioned,

Defendant was acting through their servants, employees, and/or agents, actual or ostensible, and

at the time of the negligent acts complained of herein, and at all times mentioned, Defendant and

their respective servants, employees and/or agents were acting in the course and scope of their

employment with Defendant.

                                             COUNT I

                     (Violations of Missouri Merchandising Practices Act)

       54.     Plaintiff incorporates each and every statement and allegation contained in the

previous paragraphs of this Petition.

       55.     Section 407.020, RSMo 2014, declares that “[t]he act, use or employment by any

person of any deception, fraud, false pretense, false promise, misrepresentation, unfair practice or

the concealment, suppression, or omission of any material fact in connection with the sale or

advertisement of any merchandise in trade or commerce” is an unlawful practice in the State of

Missouri.

       56.     Defendant has attempted by publication, dissemination, solicitation, circulation, or

any other means to induce, directly or indirectly, Plaintiff to enter into an Agreement or obligation,

pursuant to R.S.Mo § 407.010(1).

       57.     Defendant is a seller of “merchandise” as defined by R.S.Mo § 407.010(4).

       58.     The Defendant is a “person” as defined by R.S.Mo § 407.010(5).

       59.     The subject transactions were “sales” as defined by R.S.Mo § 407.010(6).




                                                 11
        Case 4:21-cv-00428-DGK Document 1-1 Filed 06/18/21 Page 13 of 34
                                                                                                       Electronically Filed - Jackson - Kansas City - August 27, 2020 - 11:45 PM
Exhibit A



       60.    Defendant is involved in “trade” or “commerce” as defined by R.S.Mo §

407.010(7).

       61.    The transactions entered into by Plaintiff were primarily for personal, family or

household purposes.

       62.    As a result of Defendant’s violations, Plaintiff has suffered an ascertainable loss of

money and/or property.

       63.    At all times relevant to this case, Defendant was operating as a motor carrier and

express company delivering groceries and other items to consumers within the State of Missouri.

       64.    Defendant engaged in deception, suppression, concealment, omission and/or

misrepresentation, when Defendant did the following:

              a.      Defendant, through its website and mobile applications, explicitly

                      represented to its customers, including Plaintiff, that it only charged a

                      “Service Fee,” a “Delivery Fee” and a “Tip” for the driver, as well as

                      estimated sales tax, and collected such fees at the time of the customer’s

                      checkout;

              b.      On the checkout screen, the statement of charges includes: price of goods

                      sold, service fee, estimated sales tax;

              c.      At all times relevant, Defendant has intentionally misled Plaintiff and other

                      consumers as to the pricing policy on Costco and other vendors’ products

                      purchased through the Instacart mobile application or website. On the

                      “View Pricing Policy” section of the Instacart mobile application,

                      Defendant fails to disclose that prices for Costco and other vendors’

                      products are actually lower than represented on Defendant’s platform with




                                                12
       Case 4:21-cv-00428-DGK Document 1-1 Filed 06/18/21 Page 14 of 34
                                                                                                     Electronically Filed - Jackson - Kansas City - August 27, 2020 - 11:45 PM
Exhibit A



                       the intent of inducing the consumer to authorize a debit to the selected

                       payment method in the artificially inflated amount;

               d.      Defendant conceals the material fact that the subject items are less

                       expensive if purchased for delivery directly from the vendor’s respective

                       websites;

               e.      Defendant conceals the fact that the prices are impacted by the agreements,

                       partnerships, or joint ventures between Defendant and Costco or other

                       vendors;

               f.      Defendant intentionally conceals the location of Instacart’s Terms of

                       Service of the Instacart mobile application.

       65.     Defendant’ misrepresentations and failure to disclose its pricing practices amount

to the act, use, or employment of deception, fraud, false pretense, a false promise,

misrepresentation, and/or unfair practice, or the concealment, suppression, or omission of any

material fact in connection with the sale of any merchandise in trade or commerce.

       66.     Defendant’s representations were material to Plaintiff’s decision to enter into the

Agreement.

       67.     Plaintiff relied on Defendant’s representations to her detriment and have suffered

damages.

       68.     The actions and conduct set forth herein show complete indifference to and/or

conscious disregard for Plaintiff’s rights; were intentional, knowing, willful, malicious and

outrageous, and therefore Plaintiff is entitled to punitive damages to punish and deter Defendant

and others similarly situated from like conduct in the future.




                                                 13
       Case 4:21-cv-00428-DGK Document 1-1 Filed 06/18/21 Page 15 of 34
                                                                                                         Electronically Filed - Jackson - Kansas City - August 27, 2020 - 11:45 PM
Exhibit A



       69.     Under the Missouri Merchandising Practices Act, §§ 407.010, et seq., RSMo 2014,

Plaintiff is entitled to recover actual damages for losses sustained as a result of Defendant’

misconduct, his reasonable attorney’s fees, as well as punitive damages, all in excess of

$25,000.00.

       70.     Pursuant to Mo. Rev. Stat. §407.025, Plaintiff is further entitled to attorneys’ fees,

expenses, and punitive damages for the above violations of the MMPA.

       WHEREFORE, Plaintiff prays for judgment against Defendant for actual damages, for

punitive damages in an amount that is fair and reasonable in excess of $25,000, for punitive

damages to punish Defendant and to deter Defendant and others from like conduct, for interest at

the statutory rate from the date of judgment, for costs and attorney’s fees, and for such other relief

as this Court deems reasonable and necessary.

                                        COUNT II – FRAUD

       71.     Plaintiff incorporates each and every statement and allegation contained in the

previous paragraphs of this Petition.

       72.     False and/or untrue representations were made to Plaintiff by Defendant in that

Defendant represented to Plaintiff that the retail prices of items were higher than the actual retail

prices said items.

       73.     Defendants’ aforesaid representations were known by them to be false and/or

untrue or were recklessly made without sufficient knowledge concerning them.

       74.     The aforesaid representations were intentionally made for the purpose of inducing

Plaintiff to act upon them by authorizing a charge to her method of payment in the artificially

inflated amount.




                                                 14
        Case 4:21-cv-00428-DGK Document 1-1 Filed 06/18/21 Page 16 of 34
                                                                                                          Electronically Filed - Jackson - Kansas City - August 27, 2020 - 11:45 PM
Exhibit A



        75.     The aforesaid representations did actually induce Plaintiff to act upon them in that

Plaintiff would not have authorized the purchase of the items at their respective artificially inflated

prices had she known the true respective retail prices of the items.

        76.     Plaintiff reasonably relied and acted upon the aforesaid representations made when

she authorized the purchase of the subject items.

        77.     When Defendant made the false representations to Plaintiff, Plaintiff was ignorant

of their falsity and had the right to rely on the truth of said representations.

        78.     The false representations made by Defendant are the proximate cause of Plaintiff’s

injury and damages.

        79.     By relying upon Defendant’s statements, Plaintiff has sustained damages for all the

reasons set forth above and for costs and attorney’s fees for the prosecution of this action.

        80.     The actions and conduct set forth herein show complete indifference and/or

conscious disregard for Plaintiff’s rights, were intentional, knowing, willful, malicious and

outrageous, and therefore Plaintiff is entitled to punitive damages to punish and deter Defendant

and others similarly situated from like conduct in the future.

        WHEREFORE, Plaintiff prays for judgment against Defendant for actual damages, for

punitive damages in an amount that is fair and reasonable to punish Defendant and to deter

Defendant and others from like conduct, for interest at the statutory rate from the date of judgment,

for costs and attorney’s fees, and for such other relief as this Court deems reasonable and

necessary.

                        COUNT III – BREACH OF FIDUCIARY DUTY

        81.     Plaintiff incorporates each and every statement and allegation contained in the

previous paragraphs of this Petition.




                                                   15
        Case 4:21-cv-00428-DGK Document 1-1 Filed 06/18/21 Page 17 of 34
                                                                                                        Electronically Filed - Jackson - Kansas City - August 27, 2020 - 11:45 PM
Exhibit A



          82.   Defendant explicitly represented to Plaintiff and class members that Defendant was

acting as the agent for Plaintiff and class members in connection with the purchase of the subject

items.

          83.   A fiduciary and/or confidential relationship existed between Plaintiff and

Defendant in that Plaintiff relied upon and trusted Defendant with regard to the appropriate

handling of her funds and business affairs, including but not limited to accurately identifying the

retail prices of the subject items and charging her payment method in amounts that were consistent

with the retail prices of the items purchased.

          84.   Defendant breached that fiduciary duty by intentionally misrepresenting the retail

prices of the subject items and charging her payment method in amounts which were artificially

inflated in comparison to the actual retail prices of said items.

          85.   Defendants’ aforesaid breaches proximately caused harm to Plaintiff as set forth

herein.

          86.   Defendants’ breaches of the aforementioned duties have caused harm and damages

to Plaintiff in an amount to be proven at trial.

          WHEREFORE, Plaintiff prays for judgment against Defendant for actual damages, for

punitive damages in an amount that is fair and reasonable to punish Defendant and to deter

Defendant and others from like conduct, for interest at the statutory rate from the date of judgment,

for costs and attorney’s fees, and for such other relief as this Court deems reasonable and

necessary.

                             COUNT IV – UNJUST ENRICHMENT

          87.   Plaintiff incorporates each and every statement and allegation contained in the

previous paragraphs of this pleading.



                                                   16
          Case 4:21-cv-00428-DGK Document 1-1 Filed 06/18/21 Page 18 of 34
                                                                                                        Electronically Filed - Jackson - Kansas City - August 27, 2020 - 11:45 PM
Exhibit A



       88.     Plaintiff conferred a benefit upon Defendants in that she transferred to Defendants

amounts which exceeded the respective retail prices of the subject items, exclusive of Defendants’

service fees and tips.

       89.     Defendants knowingly accepted said benefits and appreciated the fact that said

benefits were conferred upon them.

       90.      After accepting the aforesaid benefits, Defendants retained same under

circumstances in which such retention without refund, credit or other remuneration is inequitable.

       WHEREFORE, Plaintiff prays for judgment against Defendant for actual damages, for

punitive damages in an amount that is fair and reasonable to punish Defendant and to deter

Defendant and others from like conduct, for interest at the statutory rate from the date of judgment,

for costs and attorney’s fees, and for such other relief as this Court deems reasonable and

necessary.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury as to all Counts of Plaintiff’s Petition.

                                                      Respectfully submitted,


                                                      /s/ Charles R.C. Regan
                                                      Charles R.C. Regan, MO # 66173
                                                      Charlesrcregan@gmail.com
                                                      1821 Wyandotte Street, Ste. 200
                                                      Kansas City, Missouri 64108
                                                      Telephone: (816) 221-5357
                                                      Fax: (816) 888-5181

                                                      Adam M. Evans, MO #60895
                                                      BRENES LAW GROUP, P.C.
                                                      1200 Main St.
                                                      Suite 2120
                                                      Kansas City, MO 64105
                                                      Telephone: (949) 397-9360
                                                      Fax: (949) 607-4192


                                                 17
        Case 4:21-cv-00428-DGK Document 1-1 Filed 06/18/21 Page 19 of 34
                                                                         Electronically Filed - Jackson - Kansas City - August 27, 2020 - 11:45 PM
Exhibit A



                                          aevans@breneslawgroup.com


                                          ATTORNEYS FOR PLAINTIFFS




                                     18
      Case 4:21-cv-00428-DGK Document 1-1 Filed 06/18/21 Page 20 of 34
Exhibit A


             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

MELISSA EVANS,

                        PLAINTIFF(S),                            CASE NO. 2016-CV17865
VS.                                                              DIVISION 4

MAPLEBEAR, INC.,

                        DEFENDANT(S).

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

          NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable JUSTINE E DEL MURO on 08-JAN-2021 in DIVISION 4 at 08:30 AM. All
Applications for Continuance of a Case Management Conference should be filed on or before
Wednesday of the week prior to the case management setting. Applications for Continuance of a
Case Management Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1.
Continuance of a Case Management Conference will only be granted for good cause shown because
it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
a case has been on file. All counsel and parties are directed to check Case.NET on the 16th Judicial
Circuit web site at www.16thcircuit.org after filing an application for continuance to determine
whether or not it has been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

        a.      A trial setting;
        b.      Expert Witness Disclosure Cutoff Date;
        c.      A schedule for the orderly preparation of the case for trial;
        d.      Any issues which require input or action by the Court;
        e.      The status of settlement negotiations.



2016-CV17865                    Page 1 of 2                DMSNCMCIV (2/2017)
      Case 4:21-cv-00428-DGK Document 1-1 Filed 06/18/21 Page 21 of 34
Exhibit A




                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ JUSTINE E DEL MURO
                                              JUSTINE E DEL MURO, Circuit Judge


                                       Certificate of Service

         This is to certify that a copy of the foregoing was mailed postage pre-paid or hand
delivered to the plaintiff with the delivery of the file-stamped copy of the petition. It is further
certified that a copy of the foregoing will be served with the summons on each defendant named
in this action.

Attorney for Plaintiff(s):
CHARLES RYAN REGAN, 1821 WYANDOTTE ST, SUITE 200, KANSAS CITY, MO 64108

Defendant(s):
MAPLEBEAR, INC.

Dated: 01-SEP-2020                                              MARY A. MARQUEZ
                                                                Court Administrator




2016-CV17865                    Page 2 of 2                DMSNCMCIV (2/2017)
      Case 4:21-cv-00428-DGK Document 1-1 Filed 06/18/21 Page 22 of 34
Exhibit A




             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY



MELISSA EVANS
                       PLAINTIFF(S),                                 CASE NO. 2016-CV17865
VS.                                                                  DIVISION 4


MAPLEBEAR, INC.
              DEFENDANT(S).



            NOTICE OF CIVIL CASE MANAGEMENT CONFERENCE
______________________________________________________________________________


      NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable Justine E. Del Muro – Division 4 – on 19-MAR-2021 at 09:00 AM.

      At the Case Management Conference:

      •     Attorneys designated as lead counsel shall appear for case management.
      •     The parties shall be prepared to advise the court of the issues remaining for trial.
      •     The parties will be ordered to prepare a scheduling order to avoid the late filing of
            dispositive motions and allow full and open discovery. The parties will be asked to
            discuss mediation.
      •     The parties shall be prepared to set the matter for trial.
      •     All trial dates are specially set and therefore continuances will not be freely granted.
      •     Failure to appear for cases management may result in dismissal of the case.



DATE: JANUARY 6, 2021                                 JUDGE JUSTINE E. DEL MURO

cc:
CHARLES RYAN REGAN, 1821 WYANDOTTE ST, SUITE 200, KANSAS CITY, MO 64108




Court notes:
       CaseRe-set from 1-8-21; no service.
             4:21-cv-00428-DGK     Document 1-1 Filed 06/18/21 Page 23 of 34
Exhibit A


             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

MELISSA EVANS

                        PLAINTIFF(S),                            CASE NO. 2016-CV17865
VS.                                                              DIVISION 4

MAPLEBEAR, INC

                        DEFENDANT(S),

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

          NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable JUSTINE E DEL MURO on 14-MAY-2021 in DIVISION 4 at 09:00 AM. All
Applications for Continuance of a Case Management Conference should be filed on or before
Wednesday of the week prior to the case management setting. Applications for Continuance of a
Case Management Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1.
Continuance of a Case Management Conference will only be granted for good cause shown because
it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
a case has been on file. All counsel and parties are directed to check Case.NET on the 16th Judicial
Circuit web site at www.16thcircuit.org after filing an application for continuance to determine
whether or not it has been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

        a.      A trial setting;
        b.      Expert Witness Disclosure Cutoff Date;
        c.      A schedule for the orderly preparation of the case for trial;
        d.      Any issues which require input or action by the Court;
        e.      The status of settlement negotiations.



2016-CV17865                    Page 1 of 2                DMSNCMCIV (2/2017)
      Case 4:21-cv-00428-DGK Document 1-1 Filed 06/18/21 Page 24 of 34
Exhibit A




                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ JUSTINE E DEL MURO
                                              JUSTINE E DEL MURO, Circuit Judge


                                          Certificate of Service
         This is to certify that a copy of the foregoing was mailed postage pre-paid or hand
delivered to the plaintiff with the delivery of the file-stamped copy of the petition. It is further
certified that a copy of the foregoing will be served with the summons on each defendant named
in this action.

Attorney for Plaintiff(s):
CHARLES RYAN REGAN, 1821 WYANDOTTE ST, SUITE 200, KANSAS CITY, MO 64108

Defendant(s):
MAPLEBEAR, INC.

Dated: 10-MAY-2021                                            MARY A. MARQUEZ
                                                              Court Administrator




2016-CV17865                    Page 2 of 2                DMSNCMCIV (2/2017)
      Case 4:21-cv-00428-DGK Document 1-1 Filed 06/18/21 Page 25 of 34
                                                                                                                    Electronically Filed - Jackson - Kansas City - May 04, 2021 - 07:04 AM
     Exhibit A



                     IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT KANSAS CITY AT INDEPENDENCE


 Melissa Evans
                        PETITIONER/PLAINTIFF,
VS                                                               CASE NO,2016-CV17865

Maplebear, Inc.d/b/a Instacart
                        RESPONDENT/DEFENDANT.


                           MOTION FOR APPRVAL AND APPOINTMENT
                                    OF PRIVATE PROCESS SERVER
COMES NOW Requestor in the above captioned matter and for its Motion for Approval Appointment of a
Private Process Server, pursuant to Local Rule 4.9 of the Jackson County Circuit Court Rules, states to the Court
as follows

The Requestor requests that the following individual be approved and appointed to serve process in this case:

        Legal Name    Steve Feltner
        Registration No. (if applicable)


The Requestor states that:
      The above-named individual is qualified to serve process in this matter and that an affidavit
      containing the information required by Rule 4.9 and attesting to such qualifications is attached
      and incorporated as Exhibit "A".
      The above-named individual is on the Court's List of Approved Process Servers and all of the
      information contained in his/her Application and Affidavit currently on file is still correct.
      The above-named individual is on the Court's List of Approved Process Servers and the
      information contained in his/her Application and Affidavit needs to be updated as indicated in an
      attachment, provided by me herewith.

                Signature of Beguesting Party                         Printed Name ofRequesting Party


                                                   ORDER
It is hereby ordered that Requestor's Motion for Approval and Appointment of a Private Process server
is sustained and the above-named individual is hereby approved and appointed to serve process in the
above captioned matter.



        DATE                                                                     JUDGE

 Revised Oct 2016


       Case 4:21-cv-00428-DGK Document 1-1 Filed 06/18/21 Page 26 of 34
                                                                                                   Electronically Filed - Jackson - Kansas City - May 04, 2021 - 07:05 AM
Exhibit A



               IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                AT KANSAS CITY

MELISSA EVANS,                                       )
                                                     )
               Plaintiff,                            )
                                                     )
vs.                                                  ) Case No.: 2016-CV17865
                                                     )
                                                     )
MAPLEBEAR, INC., d/b/a INSTACART,                    )
                                                     )
               Defendant.                            )

                  REQUEST FOR SUMMONS FOR PERSONAL SERVICE

       COMES NOW Plaintiff Melissa Evans, by and through attorney Charles R. C. Regan, and

requests that this Court issue summons for personal service upon Defendant Maplebear, Inc. d/b/a

Instacart, through its Registered Agent of Cogency Global, Inc., at the address Maplebear, 9666

Olive Blvd., Ste. 690. Counsel for Plaintiff is also filing herewith a Motion for Approval and

Appointment of Private Process Server, an Affidavit for Appointment as a Private Process Server.

       WHEREFORE, Plaintiff requests that this Court issue summons for personal service upon

Defendant Maplebear, Inc. d/b/a Instacart in this matter.


                                             Respectfully submitted,

                                             REGAN LAW FIRM, L.L.C.

                                             /s/ Charles R. C. Regan___________
                                             Charles R. C. Regan, No. 66173
                                             charlesrcregan@gmail.com
                                             1821 Wyandotte Street, Ste. 200
                                             Kansas City, Missouri 64108
                                             P: 816-221-5357
                                             F: 816-221-5236
                                             ATTORNEY FOR PLAINTIFF




       Case 4:21-cv-00428-DGK Document 1-1 Filed 06/18/21 Page 27 of 34
                                                                                                       Electronically Filed - Jackson - Kansas City - May 04, 2021 - 07:05 AM
Exhibit A



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing document
was filed via this Court’s Electronic Filing System on this 4th day of May, 2021, and thereby served
upon all counsel of record and upon the clerk of this Court:

/s/ Charles R. C. Regan_______________
Charles R. C. Regan




       Case 4:21-cv-00428-DGK Document 1-1 Filed 06/18/21 Page 28 of 34
   Exhibit A


                IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                 AT KANSAS CITY

 MELISSA EVANS,                                          )
                                                         )
                               Plaintiff,                )   Case No. 2016-CV17865
 vs.                                                     )   Division 4
                                                         )
 MAPLEBEAR, INC.,                                        )
                                                         )
                               Defendant.

                                  CASE MANAGEMENT ORDER

   Plaintiff(s) appear by: C. R. Regan

   Defendant(s) appear by: no service

   1. This case is reset for case management conference on August 27, 2021 at 9:00 a.m. in Division
      4.




               14-May-2021
                  DATE                                         JUSTINE E. DEL MURO, JUDGE

Certificate of Service
This is to certify that a copy of the foregoing was hand delivered/faxed/emailed/mailed and/or sent
through the eFiling system to the following attorneys of record on ________________________.
                                                                         14-May-2021
CHARLES RYAN REGAN, Attorney for Plaintiff, 1821 WYANDOTTE ST, SUITE 200, KANSAS
CITY, MO 64108-, charlesrcregan@gmail.com



 Law Clerk, Division 4




Case no. 2016-CV17865                          Page 1 of 1                             04CMORD (4/2018)
           Case 4:21-cv-00428-DGK Document 1-1 Filed 06/18/21 Page 29 of 34
     Exhibit A

                                                                                                    FILED
                                                                                                DIVISION 4
                     IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT KANSAS CITY AT INDEPENDENCE                             14-May-2021 09:48
                                                                                      CIRCUIT COURT OF JACKSON COUNTY, MO
 Melissa Evans                                                                       BY__________________________________

                        PETITIONER/PLAINTIFF,
VS                                                               CASE NO,2016-CV17865

Maplebear, Inc.d/b/a Instacart
                        RESPONDENT/DEFENDANT.


                           MOTION FOR APPRVAL AND APPOINTMENT
                                    OF PRIVATE PROCESS SERVER
COMES NOW Requestor in the above captioned matter and for its Motion for Approval Appointment of a
Private Process Server, pursuant to Local Rule 4.9 of the Jackson County Circuit Court Rules, states to the Court
as follows

The Requestor requests that the following individual be approved and appointed to serve process in this case:

        Legal Name    Steve Feltner
        Registration No. (if applicable)


The Requestor states that:
      The above-named individual is qualified to serve process in this matter and that an affidavit
      containing the information required by Rule 4.9 and attesting to such qualifications is attached
      and incorporated as Exhibit "A".
      The above-named individual is on the Court's List of Approved Process Servers and all of the
      information contained in his/her Application and Affidavit currently on file is still correct.
      The above-named individual is on the Court's List of Approved Process Servers and the
      information contained in his/her Application and Affidavit needs to be updated as indicated in an
      attachment, provided by me herewith.

                Signature of Beguesting Party                         Printed Name ofRequesting Party


                                                   ORDER
It is hereby ordered that Requestor's Motion for Approval and Appointment of a Private Process server
is sustained and the above-named individual is hereby approved and appointed to serve process in the
above captioned matter.


     14-May-2021
        DATE                                                                     JUDGE

 Revised Oct 2016


       Case 4:21-cv-00428-DGK Document 1-1 Filed 06/18/21 Page 30 of 34
            Exhibit A

              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI


 Judge or Division:                                                 Case Number: 2016-CV17865
 JUSTINE E DEL MURO
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 MELISSA EVANS                                                      CHARLES RYAN REGAN
                                                                    1821 WYANDOTTE ST
                                                                    SUITE 200
                                                              vs.   KANSAS CITY, MO 64108
 Defendant/Respondent:                                              Court Address:
 MAPLEBEAR, INC.                                                    415 E 12th
 DBA: INSTACTART                                                    KANSAS CITY, MO 64106
 Nature of Suit:
 CC Pers Injury-Other                                                                                                                 (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: MAPLEBEAR, INC.
                                      DBA: INSTACTART
  9666 OLIVE BLVD
  STE. 690
  ST. LOUIS, MO 63132

         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                   14-MAY-2021                                 _________________________________________
                                                       Date                                                     Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.



OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 21-SMCC-4445 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                     Case 4:21-cv-00428-DGK Document 1-1 Filed 06/18/21                                    Page 31 of 34
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
   Exhibit A

                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




           Case 4:21-cv-00428-DGK Document 1-1 Filed 06/18/21 Page 32 of 34
                                                                                                   6/2020
                                                                                                                       Electronically Filed - Jackson - Kansas City - June 06, 2021 - 05:09 PM
      Exhibit A
                                         LITIGATION SUPPORT, INC.
                                                   PO. BOX 210843
                                                 St. Louis, MO 63121
                                                     (314) 725-2534

                                      AFFIDAVI1T: PROOF OF SERVICE

 Comes now Steven D. Feltner and being duly sworn, pursuant to Missouri Rule of Civil Procedure
 54.20(a)2, hereby certifies that he served the attached summons:
 1) By delivering on the_21stday of .               May           2021 a true copy of the summons
and a true copy of the     petition together with the Court's appointment of process
server

to the within named defendant, Maplebear, Inc., d/b/a Instactart by serying Ms
Susan Faccaro, 0ffice Manager and person authorized by Cogency Global Inc.
defendant's Registered Agent, to receive service of process.
at her place of employment, 9666 01ive Blvd., Ste, 690, St. Louis, MO 63132

 Personal service at -   12:55 p.m,

 2) By leaving on the                    _day of                                         2021 for the within- named
                                                                   a true copy of the summons and a true copy of the
                                                                                          _at.
 dwelling or usual place of abode with some person of                              family over the age of 15 years:




 All done in.     St. Louis County                     Missouri.
 Total fee for service: $49.00



                                                                             Steven D. Feltner

 STATE OF MISSOURI
                                 SS
 COUNTY OF ST. LOUIS         )


                             before                   24th day of .              May             2021 by Steven D.
 Subscribed and   sworn to             me   this
 Feltner



 Notary Public
                                        DIANA RUPPRECHT
 My commission expires:               NOTARY PUBLIC- NOTARY SEAL
                                       State of Missouri, St. Louis City
                                          Commission #15528790
         Case 4:21-cv-00428-DGK
                         My Commission Document           1-1 Filed 06/18/21 Page 33 of 34
                                       Expires: March 30, 2023
                                                                                                                                                           Electronically Filed - Jackson - Kansas City - June 06, 2021 - 05:09 PM
                  Exhibit A

               IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI


 Judge or Division:                                                  Case Number: 2016-CV17865

JUSTINE EDEL MURO_
                                                                     Plaintiff's/Petitioner's Attorney/Address
 Plaintiff Petitioner:                                               CHARLES RYAN REGAN
  MELISSA EVANS
                                                                     1821 WYANDOTTE ST
                                                                     SUITE 200
                                                                Vs. KANSAS CITY, M0 64108
                                                                     Court Address:
  Defendant/Respondent:                                              415 E 12th
  MAPLEBEAR, INC.
                                                                     KANSAS CITY, MO 64106
DBA: INSTACTART
  Nature of Suit:
CC Pers Injury-Other                                                                                                                (Date File Stamp)
                                                                  Summons in Civil Case
       The State of Missouri to: MAPLEBEAR, INC.

   9666 OLIVE BLVD
                                         DBA: INSTACTART                                       PRIVATE PROCESS SERVER
   STE. 690
   ST. LOUIS, MO 63132


          COURT SEAL OF                        You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                         which is attached, and to serve a copy of your pleading upon the attorney for PlaintiPetitioner at the
                                         above address all within 30 days after recelving this summons, exclusive of the day of service. If you fail to
                                         file your pleading, judgment by default may be taken agains;yfor theef demanded in the petition.

                                                      14-MAY-2021
                                                           Date
                                                                                                   A
        JACKSON CcoUNTY                  Further Information:

                                                                    Sheriff's or Server's Return
       Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
       I certify that I have served the above summons by: (check one)
       delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
       leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode ofthe Defendant/Respondent with
                                                                 a person ofthe Defendant's/Respondent's family over the age of 15 years who
         permanently resides with the Defendant/Respondent.
       Cfor service on a corporation) delivering a copy of the summons and a copy of the petition to

                                                                                  (name)                                                       (title).
      other
      Served at                                                                                                                            (address)
                                                  (County/City ofSt.Louis), MO, on_                              (date) at                       (time).

                       Printed Name of Sheriff or Server                                                Signature of Sheriff or Server
                                      Must be sworn before a notary public if not served by an authorized officer:
                                      Subscribed and sworn to before me on                                                (date).
              (Seal)
                                      My commission expires
                                                                               Date                                      Notary Public
      Sheriff's Fees
      Summons
      NonIEst
      Sheriff's Deputy Salary
      Supplemental Surcharge                  10.00
      Mileage
      Total
                                                                   miles@S.                per mile)
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.


                  Case 4:21-cv-00428-DGK Document 1-1 Filed 06/18/21 Page 34 of 34
OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document ld # 21-SMCC-4445 1 of ICivil Procedure Form No. 1, Rules 54.01 54.05,
                                                                                                   54.13, and 54.20; 506.120-S06.140, and 506.150 RSMo
